Citation Nr: 0911574	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C. § 1151 for 
central retinal vein occlusion of the right eye.

2.	Entitlement to compensation under 38 U.S.C. § 1151 for 
scar of the right lower eyelid.

3.	Entitlement to compensation under 38 U.S.C. § 1151 for 
Bell's palsy with corneal drying.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1954 to 
November 1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2006 the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
disability if (1) the disability was not the result of the 
Veteran's willful misconduct, (2) the disability was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under the law administered 
by the Secretary, and (3) the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or (B) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The Veteran argues that he is entitled to compensation under 
38 U.S.C.A. § 1151 for central retinal vein occlusion of the 
right eye, scar of the right lower eyelid, and Bell's palsy.  
Specifically, the Veteran and his representative have 
asserted that his current disabilities are the result of 
injuries sustained during an ectropion procedure at the VA 
Medical Center in Buffalo in November 2001 and another eye 
surgery in April 2002.  

After reviewing the medical evidence of record, the Board is 
unable to find records of this second procedure.  The Board 
notes that because these records, if they exist, were 
generated by VA facilities, they are considered 
constructively in the possession of VA adjudicators, 
regardless of whether those records are physically of file.  
See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).   

An April 20, 2002 medical certificate from the emergency 
department of the VA Medical Center in Buffalo which 
diagnosed the Veteran with Bell's palsy includes the comment, 
"Patient states that he had an eye surgery two days ago."  
The record does contain a record from two days prior, but 
that record is a pulmonary note where the Veteran was seen to 
follow up on his chronic obstructive pulmonary disease and 
the Veteran noted some pain in his legs upon walking.  This 
record does not relate to an eye surgery or even an eye 
examination.  

The August 2003 VA medical examiner references an eye surgery 
in April 2002, but it is unclear whether that is based on 
records that he viewed which are not part of the current 
record or if it is based on the medical history provided by 
the Veteran.

In September 2008, a VA medical examiner found that the 
surgery described by the Veteran was a tarsorrhaphy in April 
2002 or May 2002 and based his medical opinion on that 
finding.

In general, the Veterans Claims Assistance Act of 2000 (VCAA) 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The VCAA specifically provides that VA 
must make as many requests as necessary to obtain relevant 
records in the custody of a federal department or agency, 
such as the Veteran's VA medical records.  38 C.F.R. 
§ 3.159(c).

Without evidence showing that the alleged hospital care, 
medical or surgical treatment, or examination furnished by VA 
was in fact performed, no compensation can be provided for a 
disability incurred as a result of that treatment.  Therefore 
it is imperative that VA make as many requests as necessary 
to obtain records of the alleged surgery.

Accordingly, the case is REMANDED for the following action:

1.	Make as many requests as necessary to 
obtain VA treatment records from the VA 
Medical Center in Buffalo that relate 
to any hospital care, medical or 
surgical treatment, or examination of 
the Veteran's eye performed in April 
2002 or May 2002.  Efforts to obtain 
these records should only end if they 
do not exist or further efforts to 
obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  If the records are 
unavailable, the claims file must be 
properly documented as to the 
unavailability of these records and the 
Veteran should be sent a letter 
advising him that such records were 
unavailable and that he should submit 
any pertinent medical records in his 
possession to VA.

2.	Then review any additional records 
received, and if they suggest further 
development (for example, a VA 
examination or opinion) regarding the 
claims, arrange for such development.

3.	Then, readjudicate the issues of 
compensation under 38 U.S.C. § 1151 for 
central retinal vein occlusion of the 
right eye, scar of the right lower 
eyelid, and Bell's palsy with corneal 
drying, in light of the additional 
evidence obtained.  If the 
determinations remain adverse to the 
Veteran, please furnish the Veteran and 
his representative a supplemental 
statement of the case  and give them an 
opportunity to respond to it, before 
returning the case to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




